Citation Nr: 0939685	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1962 to July 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2008, a hearing was held at the RO before a Decision 
Review Officer (DRO); a transcript of that hearing is 
associated with the claims file.  In July 2009, a Travel 
Board hearing was held at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing is also 
associated with the claims file.  In August 2009, the Veteran 
was furnished with a copy of that transcript, and he was 
informed that he could make a motion for any corrections that 
he felt were in order.  The Veteran subsequently responded 
with some proposed changes/corrections, and the Board accepts 
his recommendations.  Additionally, his supplemental 
statements and arguments have been added to the record for 
consideration.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply to the 
instant claim.  While the notice provisions of the VCAA 
appear to be satisfied, the Board is of the opinion that 
further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the 
facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2009). 

At the DRO hearing in April 2008 and again at the Travel 
Board hearing in July 2009, the Veteran asserted that while 
on active duty he was seen for his knee disability at the 
base hospitals at Shaw Air Force Base, Eglin Air Force Base, 
McChord Air Force Base, and McCoy Air Force Base.  While the 
record indicates that the RO attempted to locate some of 
these medical records, there is no evidence that a response 
was received or that any attempt was made to follow up on the 
request.  VA has an affirmative duty to assist claimants in 
obtaining relevant records.  See 38 U.S.C.A. 5103A (b)(1) 
(West 2002)(VA is required to make reasonable efforts to 
obtain relevant records which the claimant has adequately 
identified to VA); See also White v. Derwinski, 1 Vet. App. 
519, 521 (1991) (the duty to assist requires the Secretary to 
obtain private records which may be relevant to the Veteran's 
claim).  The Veteran has placed VA on notice of medical 
records that could potentially substantiate his claim, along 
with a reasonable date range to enable a search of existing 
records by the records custodian.  VA is obligated to make as 
many requests as are necessary to obtain relevant records 
from a Federal department unless the records sought do not 
exist or that further efforts to obtain the records would be 
futile.  38 C.F.R. § 3.159(c)(2).  In light of the 
requirements imposed by the duty to assist, VA should attempt 
to obtain these records.

In addition, the record reflects that the Veteran receives 
ongoing VA treatment for his bilateral knee disability.  
Further, at the July 2009 Travel Board hearing, the 
undersigned indicated that updated VA records should be 
obtained for the record.  The most recent VA treatment 
records associated with the claims file date from August 
2006; there is no indication that an attempt was made to 
obtain more recent records.  Updated records are likely to 
contain pertinent information and are constructively of 
record.  Therefore, they must be secured.  

Accordingly, the case is REMANDED for the following action:

1. Request from the appropriate custodian 
of federal records the in-patient records:

a). From October 1962 to November 1962 
from the hospital at Shaw Air Force 
Base, Columbia, South Carolina; 

b). From April 1963 to May 1963 from 
the hospital at McChord Air Force Base, 
Tacoma, Washington; 

c). For July 1964 from the hospital at 
Eglin Air Force Base, Pensacola, 
Florida; and, 

d). From July 1965 to August 1965 from 
the hospital at McCoy Air Force Base, 
Orlando, Florida (as the base is 
closed, take appropriate steps to 
identify where the records may be held 
in storage).

If the records sought do not exist or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2. Request the Veteran's records from the 
Oakland and Martinez VA Medical Centers 
after August 2006. 

If the records sought do not exist or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

3.  If then deemed appropriate, afford the 
Veteran a VA examination to determine 
whether the Veteran's current bilateral 
knee disability is at least as likely as 
not related to his military service.  

The examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.  The claims folder must be 
provided to the examiner.  The examiner 
should provide a rationale for all 
opinions rendered.

4.  After undertaking any other 
development deemed necessary, re-
adjudicate the claim.  If it remains 
denied, issue an appropriate supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
